UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1283


EDITH J. BEAUCHAMP; KCB, minor child of Edith J. Beauchamp;
AJB, minor child of Edith J. Beauchamp; VIRGINIA WALCOTT
BEAUCHAMP, mother of Edith J. Beauchamp,

                Plaintiffs - Appellants,

          v.

STATE OF MARYLAND; PRINCE GEORGE’S COUNTY DEPARTMENT OF
SOCIAL    SERVICES;   CITY   OF   GREENBELT;   SAMIR  MALHOTRA,
Secretary of Human Resources; VAN T. MITCHELL, Secretary of
Health & Mental Hygiene; MICHAEL MCLAUGHLIN, City Manager,
City   of    Greenbelt;   SHIREEN   BLAIR,   Crisis  Counselor,
Greenbelt CARES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02667-TDC)


Submitted:   September 13, 2016       Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edith J. Beauchamp, KCB, AJB, Virginia Walcott Beauchamp,
Appellants Pro Se. Brian E. Frosh, Attorney General, Hilma Joy
Munson, Assistant Attorney General, Baltimore, Maryland; Kevin
Bock Karpinski, Sandra Diana Lee, KARPINSKI, COLARESI &
KARP, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Edith J. Beauchamp seeks to appeal the district court’s

orders dismissing her civil rights action and denying her Fed.

R. Civ. P. 59(e) motion to alter or amend judgment.                                 We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     Parties       are     accorded        30       days   after      the    entry        of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order denying Beauchamp’s Rule 59(e)

motion     was    entered       on    the       docket      on     November         23,    2015.

Beauchamp        subsequently         filed          her    notice          of     appeal       on

December 31, 2015.             Because Beauchamp failed to file a timely

notice   of      appeal,    and      the   district        court      denied       Beauchamp’s

motion to extend the appeal period, we dismiss the appeal.                                     We

dispense      with      oral    argument        because         the    facts        and    legal

contentions       are    adequately        presented       in    the    materials          before

this court and argument would not aid the decisional process.



                                                                                     DISMISSED

                                                3